           Case 2:21-mj-00138-CKD Document 51 Filed 09/03/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA                               FILED
                                                                                         Sep 03, 2021
UNITED STATES OF AMERICA                     )                                        CLERK, U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF CALIFORNIA

                                             )
      v.                                     )      Criminal No. 21-355
                                             )
CHRISTIAN MALDONADO                          )                            CAED Case No.
                                                                          2:21-mj-0138 CKD
                                            ORDER

       AND NOW, this 3rd day of September 2021, upon consideration of the government’s

emergency motion for stay and revocation of release order, filed pursuant to 18 U.S.C. § 3145(a),

it is hereby ORDERED, ADJUDGED, and DECREED that said motion is GRANTED.

       It is HEREBY ORDERED that the Order entered in the United States District Court

for the Eastern District of California by U.S. Magistrate Judge Delaney is stayed.                 It is

FURTHER ORDERED that the Defendant, CHRISTIAN MALDONADO, shall remain in the

custody of the United States Marshals Service and be transported forthwith to the Western District

of Pennsylvania for further proceedings on the government’s request that Defendant,

CHRISTIAN MALDONADO, be detained pending trial or other disposition.




                                              /s/ Christy Criswell Wiegand
                                             __________________________________________
                                             HONORABLE CHRISTY CRISWELL WIEGAND
                                             UNITED STATES DISTRICT JUDGE
                                             WESTERN DISTRICT OF PENNSYLVANIA
